t c memo united_states tax_court rusty k london f k a irving london petitioner v commissioner of internal revenue respondent docket no filed date jeffrey i margolis and randall g dick for petitioner wilton a baker for respondent memorandum opinion panuthos chief special_trial_judge this case is before the court on the parties' cross-motions for partial summary_judgment all section references are to the internal_revenue_code in effect for the years in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and continued respondent filed a motion for partial summary_judgment in which she asserts that petitioner is not entitled to use income_averaging for the taxable years and petitioner filed an objection to respondent's motion and also filed a cross-motion for partial summary_judgment petitioner argues that he is entitled to income_averaging for the taxable years and respondent filed a notice of objection to petitioner's cross- motion for partial summary_judgment respondent issued a notice_of_deficiency on date determining deficiencies in and additions to petitioner's federal income taxes for the taxable years through as follows additions to tax_year deficiency sec_6653 sec_6653 sec_6661 dollar_figure dollar_figure --- --- dollar_figure --- dollar_figure --- dollar_figure --- dollar_figure dollar_figure the notice_of_deficiency determined a number of adjustments related to merit securities issues see seykota v commissioner tcmemo_1991_234 supplemented by tcmemo_1991_541 a timely petition was filed invoking the jurisdiction of this court soon after the pleadings were closed the parties filed a stipulation of settlement of tax_shelter adjustments wherein they agreed to be bound by the test case litigation in seykota v commissioner supra continued procedure the notice_of_deficiency also determined that petitioner was not entitled to income_averaging for the taxable years and because he was unable to substantiate the base_period years an amendment to petition was filed wherein petitioner claimed entitlement to income_averaging for the taxable years and summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy-- if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 85_tc_527 given that the parties have filed cross-motions for partial summary_judgment it is apparent that each of them believes that the issue before us is ripe for summary adjudication and that there is no genuine issue as to any material fact no taxable_income was reported on the return thus income_averaging was not utilized the respective motions filed by the parties do not discuss the issue of income_averaging for the taxable_year accordingly the court assumes that the parties have resolved that question the following is a summary of the relevant facts that do not appear to be in dispute they are stated solely for purposes of deciding the pending motions and are not findings_of_fact for this case fed r civ p a 98_tc_518 affd 17_f3d_965 7th cir background petitioner computed his income_tax_liability for the taxable years and utilizing income_averaging the base years for were through and the base years for were through the and federal_income_tax returns were examined by respondent on the income_averaging schedules schedules g attached to the and returns petitioner reflected zero taxable_income for and schedules g also reflected base_period income for and as dollar_figure and zero respectively a notice_of_deficiency was issued to petitioner for the taxable years and the adjustments in the notice_of_deficiency increased his distributive_share of income from two partnerships the notice_of_deficiency did not disallow the use of income_averaging when the and tax years were the schedule g attached to the return required a taxpayer to add to taxable_income for the exemption_amount dollar_figure in order to arrive at base_period income resolved5 between the taxpayer and the internal_revenue_service appeals_office the computation of the deficiencies for those years permitted the use of income_averaging based on the amounts of taxable_income for the base years reflected by petitioner the and federal_income_tax returns are not available petitioner is unable to locate copies of those returns and respondent asserts that the original and returns have been destroyed in an affidavit petitioner asserts that the amounts reflected for and on the schedules g attached to the and returns were correct accordingly petitioner asserts that taxable_income was correctly reported on the and federal_income_tax returns transcripts of account reflect the filing of the and federal_income_tax returns and further reflect amounts of adjusted_gross_income petitioner further asserts that there were no investments in partnerships and corresponding claims for distributive_share of losses in and which items were the subject of adjustments for the years through respondent does not have any information or evidence that the amounts reflected a sec_5 the matter was settled administratively thus no petition was filed in response to the and notices of deficiency the transcript reflects the amounts of dollar_figure and dollar_figure for and while not clear from this document the parties have explained these amounts to represent adjusted_gross_income taxable_income for and on the income_averaging schedules of the and returns are not correct discussion as applicable for the years in issue sec_1301 through provided for income_averaging in order for a taxpayer's liability to be computed under the income_averaging provisions the correct taxable_income for the base_period years must be determined 59_tc_528 the tax years in question are and thus the question is whether petitioner has adequately established his correct taxable_income for the years through in their cross-motions for partial summary_judgment the parties do not disagree as to the evidence that is available and ask the court to decide if based on such evidence or lack of evidence petitioner as a matter of law qualifies for income_averaging the only years of base_period income put in question by the pending motions are and since the and tax returns or copies thereof are not available petitioner has presented other circumstantial evidence through documents and an affidavit to establish correct taxable_income respondent has the base years for are through the base years for are through respondent does not question the base years and petitioner's income for is a matter in issue in this proceeding because was one of the years for which a deficiency was asserted by respondent thus the fact that petitioner's income for that year has yet to be adjudicated is not an obstacle to his claim for income_averaging see ryza v commissioner tcmemo_1977_64 not set forth any specific facts or presented any evidence nor has she disputed the assertions made by petitioner based on this record we find that petitioner has established correct taxable_income for and having established that there is no impediment to petitioner's obtaining the benefits of income_averaging for the taxable years and petitioner argues that there is ample case law that stands for the proposition that when a taxpayer presents respondent with evidence of correct taxable_income for a base_year respondent must do more than simply argue that the tax_year has not been examined lynch v commissioner tcmemo_1983_173 in this case petitioner has provided some documentary_evidence and made factual assertions that tend to establish correct taxable_income for and the documents consist of a transcript of account reflecting adjusted_gross_income for and income_averaging schedules attached to tax returns for and reflecting taxable_income for and a statutory_notice_of_deficiency for and and a settlement agreement for and neither the statutory notice nor the settlement agreement disallowed use of income_averaging based on the income for and reported on the schedules attached to the and returns moreover petitioner has filed an affidavit making unrefuted assertions that the and taxable_income was correct as so reported respondent has not asserted that the information provided by petitioner is incorrect compare ryza v commissioner tcmemo_1977_64 where respondent presented evidence of unexplained deposits to establish that the taxpayer's base_year income was not correct as reported see also royster v commissioner tcmemo_1985_258 affd 820_f2d_1156 11th cir respondent's position is simply that petitioner has not said or done enough to prove base_year income there is no evidence in this case that the taxable_income for and is not accurate as claimed by petitioner compare padow v commissioner tcmemo_1987_250 affd 843_f2d_1388 4th cir olive v commissioner tcmemo_1983_195 abernathy v commissioner tcmemo_1978_370 in fact respondent accepted petitioner's base_year income for and when the parties resolved the deficiencies for and while we do not suggest that respondent is bound by acceptance of the base_year income in resolving the and tax years respondent has not presented any assertions or argument that she has reason to not accept those amounts for purposes of this case nor has respondent taken any other action to show that the base years' taxable_income is not correct cf ryza v commissioner supra we hold that petitioner is entitled to income_averaging for the taxable years and utilizing the base_year income reflected in this record the parties have presented substantial argument with respect to the effect of a prior motion filed by respondent wherein for purposes of the motion respondent computed petitioner's and tax_liabilities allowing income_averaging the court subsequently permitted respondent to withdraw that motion we do not deem the filing or withdrawal of said motion to be relevant or a discussion thereof necessary for our holding herein an appropriate order will be issued denying respondent's motion for partial summary_judgment and granting petitioner's motion for partial summary_judgment to reflect the foregoing an appropriate order will be issued
